DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Gundlach, et al. application filed with the Office on 19 March 2020.

Claims 25-43 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 19 August 2020, is acknowledged and has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 25 March 2020 and 25 March 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 25 recites, “. . .a reference polymer sequence consisting of only one iteration of each possible multi-subunit subsequence. . .”; however, the instant application makes no explicit or implicit reference to reference polymer sequence consisting of only one iteration of each possible multi-subunit subsequence.  Therefore, instant claim 25 does not meet the written description requirement and is thus rejected.  All other pending claims ultimately depend from claim 25, and are rejected for the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-27, 30-32, 34, 35, 38-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Sharaf, et al. (US 2010/0291548 A1; hereinafter, “Sharaf”) in view of a US Patent to Deamer (US 6,428,959 B1; hereinafter, “Deamer”)

Regarding claim 25, Sharaf discloses use of nanopores to detect target polynucleotides ([0006]; which reads upon the instantly claimed, “[a] nanopore system for polymer analysis with a multi-subunit output signal resolution”).  Sharaf teaches (@ [0172]) devices for detecting the pore's electrical properties typically comprises a nanopore incorporated into a thin film or a membrane, where the film or membrane separates a cis chamber and a trans chamber connected by a conducting bridge (which reads upon the limitation, “a nanopore positioned in a nonconductive barrier between a first conductive liquid medium and a second conductive liquid medium that are in liquid communication through the nanopore”). The coded molecule to be analyzed is placed on the cis side of the nanopore in an aqueous solution typically comprising one or more dissolved salts, such as potassium chloride. Application of an electric field across the pore using electrodes positioned in the cis and trans side of the nanopore causes translocation of the coded molecule through the nanopore (which reads on “a voltage source configured to apply a voltage across the nonconductive barrier”), which affects the migration of ions through the pore, thereby altering the pore's electrical properties. Current is measured at a suitable time frequency to obtain sufficient data points to detect a current signal pattern. The generated signal pattern can then be compared to a set of reference patterns in which each reference pattern is obtained from examination of a single population of known coded molecules (which reads upon, “one or more reference polymers operative to pass through the nanopore of the nanopore system from the first conductive liquid medium to the second conductive liquid medium to generate a plurality of reference ion current output signals, wherein the one or more reference polymers have a reference polymer sequence consisting of only one iteration of each possible multi-subunit subsequence that can determine an ion current output signal according to the output signal resolution of the nanopore system”).
Sharaf does not explicitly teach a data acquisition device.  Sharaf does describe analysis of current flow through nanopores ([0164]), and explicitly incorporates by reference the Deamer reference.
Deamer discloses translocation of sequences of nucleic acids through nanopore by application of an electric field said nanopore and monitoring current amplitude through said nanopore during translocation of the sequences (Col. 2, lines 22-28).  Deamer teaches derived current blockade profiles for a sample are then used to determine the presence or absence of double stranded or hybridized nucleic acids in the sample by comparing the observed total current blockade profiles to reference current blockade profiles. In other words, one can look at the current blockade profiles to identify patterns that match the current blockade profile generated by translocation of a known double stranded nucleic acid through the nanopore. If patterns matching the control pattern are identified, then one knows that the sample includes double stranded or hybridized nucleic acids. The comparison can be done manually or automatically using computers and appropriate software (Col. 5, lines 38-53; which reads on the instant limitation, “a data acquisition device configured to detect an ion current through the nanopore”).

Regarding claims 26 and 27, Sharaf teaches the dimensions of the detection electrode are arranged to interrogate more than one nucleobase. Thus, in some embodiments, the number of nucleobases interrogated at any one time may be about 2 or more, about 5 or more, about 10 or more, or about 20 or more depending on the resolution required to detect differences in the various polymer regions of the coded molecule ([0176]).

Regarding claims 30 and 31, Sharaf teaches the signal pattern or signal profile displayed by a coded molecule as a whole can be used as a signature for the specific coded molecule ([0043]).

Regarding claim 32, Sharaf teaches any number of block polymer regions can be used to generated the coded molecule. Thus, coded molecule can have at least 1, at least 2, at least 3, at least 5, at least 10, at least 20, at least 30, up to 50 or more block polymer regions. It is to be understood that the number of block polymer regions can be readily defined by those skilled in the art, taking into consideration various factors, which include, among others, block polymer length and detectable characteristics of the block polymer region ([0059]).

Regarding claim 34 and 35, Sharaf defines nucleobases including adenine, cytosine, guanine, thymine, uracil, 5-propynyl-uracil, 2-thio-5-propynyl-uracil, 5-methylcytosine, pseudoisocytosine, 2-thiouracil and 2-thiothymine, 2-aminopurine, N9-(2-amino-6-chloropurine ), N9-(2,6-diaminopurine ), hypoxanthine, N9-(7-deaza-guanine ), N9-(7-deaza-8-aza-guanine) and N8-(7-deaza-8-aza-adenine ) ([0027]).

Regarding claims 38-40, Sharaf teaches target polynucleotides are the substance to be detected, which may be DNA or RNA ([0046]), and reference patterns from known code molecules ([0172]), which would necessarily be nucleic acid sequence.

Regarding claim 42, Sharaf teaches application of an electric field across the pore using electrodes positioned in the cis and trans side of the nanopore causes translocation of the coded molecule through the nanopore ([0172]).

All other pending claims not otherwise rejected under 35 USC 103 above, were not found to be taught or suggest by any prior art.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
13 August 2022